IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0812
                             Filed January 13, 2016



STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CORDARREL DONTYA SMITH,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      The defendant appeals from the district court’s denial of his motions to

dismiss for violation of the speedy indictment rule.       REVERSED AND

REMANDED WITH DIRECTIONS.




      Zorana Wortham-White of Wortham-White Law Office, Waterloo, for

appellant Smith.

      Thomas J. Miller, Attorney General, and Alexandra Link, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       Our original opinion in this case was vacated when we granted Smith’s

petition for rehearing.   See Iowa R. App. P. 6.1204(5).         Smith’s case is a

companion case to State v. Washington, No. 14-0792, 2015 WL ___ (Iowa Ct.

App. Nov. 25, 2015). Smith, as his co-defendant Washington did, appeals from

the district court’s denial of his motion to dismiss, claiming the State violated the

speedy indictment rule. After the State filed a second trial information on May

22, 2014, both Smith and Washington again filed motions to dismiss on the same

grounds, and the motions were denied. But only Smith filed a second application

for discretionary review. Our supreme court granted both of Smith’s applications,

consolidated the appeals, and transferred them to us.

       For the same reasons enumerated in Washington, Smith was arrested for

speedy indictment purposes on June 10, 2012, and any trial informations filed

more than forty-five days after that date were untimely. See Iowa R. Crim. P.

2.33(2)(a).   Accordingly, we find the district court erred in denying Smith’s

motions to dismiss. We reverse the district court’s rulings and remand for entry

of dismissal of the charges

       REVERSED AND REMANDED WITH DIRECTIONS.